             Case 6:20-cv-00813-ADA Document 9 Filed 09/11/20 Page 1 of 5

                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION
:628,19(670(176//&'%$%5$=26
/,&(16,1*$1''(9(/230(17
vs.                                                 Case No.: 6:20-cv-00813-ADA
JUNIPER NETWORKS, INC.


                        MOTION FOR ADMISSION PRO HAC VICE

TO THE HONORABLE JUDGE OF SAID COURT:

       Comes now Yarelyn Mena                                             , applicant herein, and

moves this Court to grant admission to the United States District Court for the Western District of

Texas pro hac vice to represent plaintiff WSOU Investment, LLC                    in this case, and

would respectfully show the Court as follows:


       1.      Applicant is an attorney and a member of the law firm (or practices under the name of)
               Brown Rudnick LLP                                        with offices at:

               Mailing address: 7 Times Square

               City, State, Zip Code: New York, NY 10036

               Telephone: 212-209-4800                      Facsimile: 212-209-4801


       2.      Since    4/23/2020                             , Applicant has been and presently is a

               member of and in good standing with the Bar of the State of New York                     .

               Applicant's bar license number is 5765250                                                .


       3.      Applicant has been admitted to practice before the following courts:

               Court:                                       Admission date:
     Case 6:20-cv-00813-ADA Document 9 Filed 09/11/20 Page 2 of 5

4.    Applicant is presently a member in good standing of the bars of the courts listed above,

      except as provided below (list any court named in the preceding paragraph before which

      Applicant is no longer admitted to practice):

      N/A




5.    I        have        have not previously applied to Appear Pro Hac Vice in this district

      court in Case[s]:

      Number: 6:20-cv-00725-ADA              on the 14    day of August                , 2020 .

      Number: 6:20-cv-00726-ADA              on the 14    day of August                , 2020 .

      Number: 6:20-cv-00727-ADA              on the 14    day of August                , 2020 .
          6HH$WWDFKPHQW$IRUDGGLWLRQDOFDVHV
6.    Applicant has never been subject to grievance proceedings or involuntary removal

      proceedings while a member of the bar of any state or federal court, except as

      provided:
      N/A




7.    Applicant has not been charged, arrested, or convicted of a criminal offense or offenses,

      except as provided below (omit minor traffic offenses):

      N/A




8.    Applicant has read and is familiar with the Local Rules of the Western District of Texas

      and will comply with the standards of practice set out therein.
               Case 6:20-cv-00813-ADA Document 9 Filed 09/11/20 Page 3 of 5

          9.      Applicant will file an Application for Admission to Practice before the United States

                  District Court for the Western District of Texas, if so requested; or Applicant has

                  co-counsel in this case who is admitted to practice before the United States District

                  Court for the Western District of Texas.
                  Co-counsel: Raymond W. Mort, ill

                  Mailing address: 100 Congress Ave., Suite 2000

                                                        __7_8_70_I_ _ _ _ _ _ _ _ _ _ _ _ __
                  City, State, Zip Code: _A_u_sttn,_._T_exas

                  Telephone: 512-865-7950


          Should the Court grant applicant's motion, Applicant shall tender the amount of $100.00 pro hac

vice fee in compliance with Local Court Rule AT-l(f)(2) [checks made payable to: Clerk, U.S. District

Court].

          Wherefore, Applicant prays that this Court enter an order permitting the admission of

Yarelyn Mena                              to the Western District of Texas pro hac vice for this case only.


                                                        Respectfully submine4,
                                                        Yarelyn Mena
                                                        [printed




                                      CERTIFICATE OF SERVICE

          I hereby certify that I have served a true and correct copy of this motion upon each attorney of

record and the original upon the Clerk of Court on this the   Jl_ day of September                  2020


                                                         Yarelyn Mena
                                                        [p · te                    t]
          Case 6:20-cv-00813-ADA Document 9 Filed 09/11/20 Page 4 of 5




                                      ATTACHMENT A

5. I have previously applied to Appear Pro Hac Vice in this district court in Cases[s]:


Number: 6:20-cv-00728-ADA on the 14 day of August, 2020

Number: 6:20-cv-00729-ADA on the 14 day of August, 2020

Number: 6:20-cv-00730-ADA on the 14 day of August, 2020
               Case 6:20-cv-00813-ADA Document 9 Filed 09/11/20 Page 5 of 5

                                    UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF TEXAS
                                           WACO DIVISION

:628,19(670(176//&'%$%5$=26
/,&(16,1*$1''(9(/230(17
YV                                                                  &DVH1R 6:20-cv-00813-ADA
JUNIPER NETWORKS, INC.



                                                             ORDER

       %(,75(0(0%(5('RQWKLVGD\WKHUHZDVSUHVHQWHGWRWKH&RXUWWKH0RWLRQIRU

$GPLVVLRQ3UR+DF9LFHILOHGE\ Yarelyn Mena                                                                        FRXQVHOIRU

plaintiff WSOU Investment, LLC                                      DQGWKH&RXUWKDYLQJUHYLHZHGWKHPRWLRQHQWHUV

WKHIROORZLQJRUGHU

       ,7,625'(5('WKDWWKH0RWLRQIRU$GPLVVLRQ3UR+DF9LFHLV*5$17('DQG

Yarelyn Mena                                         PD\DSSHDURQEHKDOIRI plaintiff WSOU Investment, LLC

LQWKHDERYHFDVH

                                    Yarelyn Mena
       ,7,6)857+(525'(5('WKDWLIKHVKH

KDVQRWDOUHDG\GRQHVRVKDOOLPPHGLDWHO\WHQGHUWKHDPRXQWRIPDGHSD\DEOHWRClerk, U.S.

District CourtLQFRPSOLDQFHZLWK/RFDO&RXUW5XOH$7O I  

                                                     September                                                   20
       6,*1('WKLVWKHGD\RI




                                                                      UNITED STATES MAGISTRATE JUDGE
